*223By the Court,
Coleman, J.:
This action is brought to recover an amount alleged to be due the plaintiff for services rendered as constable of Union township, Humboldt County, Nevada, for a period of a little more than two months It is alleged in the complaint that at the time of plaintiff’s appointment the salary of said office was $150 per month, and that thereafter the legislature passed an act, which was approved by the governor, fixing the salary at $5 per annum. It is also alleged that a claim in due form was presented to the board of county commissioners .for the amount alleged to be due, and that the said board disallowed the same, and all thereof save and except an amount admitted to be due under the terms of the act reducing the salary. The complaint prays judgment in the amount stated in the claim presented to said board by the plaintiff. To this complaint a demurrer was filed, upon the ground that the complaint does not state a cause of action. The demurrer was sustained, and j udgment rendered in favor of the defendant, from which plaintiff has appealed.
While several reasons are urged in support of the contention that the act reducing the salary is unconstitutional, they may be considered under two heads: First, that the act is local and special, and violative of the express provisions of the constitution; and, secondly, that the office of constable is a constitutional one, and cannot be abolished by the legislature, and that the act is, in effect, an abolition of the office. We will take up these questions in the order named.
There is no ground for the first contention. Article 4, section 20, of the constitution, which is the provision imposing an inhibition against the enactment of local or special laws, reads:
“The legislature shall not pass local or special laws *224in any of the following enumerated cases — that is to say [enumerating the cases].”
The creation or abolishing of the office of constable is not one of the cases mentioned, nor is the regulation of the salary of a constable one of the enumerated cases which come within such inhibition. On the other hand, the concluding sentence of the section mentioned expressly provides:
“But nothing in this section shall be. construed to deny or restrict the power of the legislature, to establish and regulate the compensation and fees of county and township officers. * * * ”
The mere reading of this section must dispose of the contention.
It is most strenuously urged upon our consideration that the purpose of the act in question was not in good faith to regulate the salary, but to so cripple the efficient administration of the office as to result in its abolishment. A strong case is made in support of this theory, and we are not prepared to say that there is mo merit in it. However, not finding it necessary to determine the question, we have merely given it a cursory consideration. Hence we will assume, for the purpose of this case, without so deciding, that the contention is sound. So assuming, we are unable to reach the conclusion that the judgment is erroneous, for the reason that we are persuaded not only from our own independent study of the question, but from a due regard for the expressions of this court by our worthy predecessors, that the legislature has plenary power in the matter of abolishing the office of constable. We base this conclusion upon the fact that the office is not created by the constitution. We might rest this conclusion upon one of the very early decisions of this court, rendered but shortly after the constitution had been adopted, and concurred in by one who was a member of the constitutional convention, fresh from inspirations partaken of therein. In that decision (State v. Tilford, 1 Nev. 240) the court said:
*225“The constitution provides for the election of county commissioners, county clerks, county recorders, district attorneys, sheriffs, county surveyors, and public administrators. Such constitutional offices the legislature could not abolish, and the incumbents would have the right to hold until 1867. As to other county offices, the legislature is allowed by the constitution to create or abolish them.”
Accepting this decision as conclusive upon us, we must hold that the legislature can abolish the office of constable. But we are not confined to said decision for authority in support of this conclusion, for in State v. Arrington, 18 Nev. 412, 417, 4 Pac. 735, 739, the court said:
“ * * * The framers of the constitution decided for themselves that the officers named were necessary and should be elected by the people; but they left it to the legislature to decide as to the necessity of additional ones, whether state, county or township. * * :!: ”
We do not question the correctness of the decisions to which we have adverted, nor do we see how they can be questioned.
This disposes of the contention that the office of constable cannot be abolished.
It is not contended that an office which is not constitutional cannot be abolished or the salary thereof reduced; nor could such contention be made by one familiar with the decisions of this court. State v. Spinner, 22 Nev. 213, 37 Pac. 837.
The judgment is clearly right, and is affirmed.